SECURITY AGREEMENT: BUSINESS ASSETS

 

 

1.       GRANT OF SECURITY INTEREST. For valuable consideration, the undersigned
AADVANTAGE LAUNDRY SYSTEMS, Inc., a Delaware corporation (the "Debtor"), hereby
grants and transfers to WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank") a
security interest in all of the property of Debtor described as follows:

 

(a)       all accounts, deposit accounts, contract rights, chattel paper,
(whether electronic or tangible) instruments, promissory notes, documents,
general intangibles, payment intangibles, software, letter of credit rights,
health-care insurance receivables and other rights to payment of every kind now
existing or at any time hereafter arising;

 

(b)       all inventory, goods held for sale or lease or to be furnished under
contracts for service, or goods so leased or furnished, raw materials, component
parts, work in process and other materials used or consumed in Debtor's
business, now or at any time hereafter owned or acquired by Debtor, wherever
located, and all products thereof, whether in the possession of Debtor, any
warehousemen, any bailee or any other person, or in process of delivery, and
whether located at Debtor's places of business or elsewhere;

 

(c)       all warehouse receipts, bills of sale, bills of lading and other
documents of every kind (whether or not negotiable) in which Debtor now has or
at any time hereafter acquires any interest, and all additions and accessions
thereto, whether in the possession or custody of Debtor, any bailee or any other
person for any purpose;

 

(d)       all money and property heretofore, now or hereafter delivered to or
deposited with Bank or otherwise coming into the possession, custody or control
of Bank (or any agent or bailee of Bank) in any manner or for any purpose
whatsoever during the existence of this Agreement and whether held in a general
or special account or deposit for safekeeping or otherwise;

 

(e)       all right, title and interest of Debtor under licenses, guaranties,
warranties, management agreements, marketing or sales agreements, escrow
contracts, indemnity agreements, insurance policies, service or maintenance
agreements, supporting obligations and other similar contracts of every kind in
which Debtor now has or at any time hereafter shall have an interest;

 

(f)       all goods, tools, machinery, furnishings, furniture and other
equipment and fixtures of every kind now existing or hereafter acquired, and all
improvements, replacements, accessions and additions thereto and embedded
software included therein, whether located on any property owned or leased by
Debtor or elsewhere, including without limitation, any of the foregoing now or
at any time hereafter located at or installed on the land or in the improvements
at any of the real property owned or leased by Debtor, and all such goods after
they have been severed and removed from any of said real property; and

 

(g)       all motor vehicles, trailers, mobile homes, manufactured homes, boats,
other rolling stock and related equipment of every kind now existing or
hereafter acquired and all additions and accessories thereto, whether located on
any property owned or leased by Debtor or elsewhere;

 

-1- 

 



 

(collectively called “Collateral”), together with all proceeds thereof,
including whatever is acquired when any of the Collateral or proceeds thereof
are sold, leased, licensed, exchanged or otherwise disposed of, whether such
disposition is voluntary or involuntary and whatever is collected on or
distributed on account thereof, including without limitation, (i) all rights to
payment however evidenced, (ii) all goods returned by or repossessed from
Debtor’s customers, (iii) rights arising out of Collateral, (iv) claims arising
out of the loss, nonconformity, or interference with the use of, defects or
infringement of rights in, or damage to, the Collateral, (v) insurance payable
by reason of the loss or nonconformity of, defects or infringement of rights in,
or damage to, the Collateral, (vi) returned insurance premiums, and (vii) all
rights to payment with respect to any claim or cause of action affecting or
relating to any of the foregoing (hereinafter called "Proceeds").

 

2.       OBLIGATIONS SECURED. The obligations secured hereby are the payment and
performance of: (a) all present and future Indebtedness of Debtor to Bank; (b)
all obligations of Debtor under that certain Continuing Guaranty dated of even
date herewith; (c) all obligations of Debtor and rights of Bank under this
Agreement; and (d) all present and future obligations of Debtor to Bank of other
kinds. The word "Indebtedness" is used herein in its most comprehensive sense
and includes any and all advances, debts, obligations and liabilities of Debtor,
or any of them, heretofore, now or hereafter made, incurred or created, whether
voluntary or involuntary and however arising, whether due or not due, absolute
or contingent, liquidated or unliquidated, determined or undetermined, including
under any swap, derivative, foreign exchange, hedge, deposit, treasury
management or other similar transaction or arrangement, and whether Debtor may
be liable individually or jointly with others, or whether recovery upon such
Indebtedness may be or hereafter becomes unenforceable.

 

3.       TERMINATION. This Agreement will terminate upon the performance of all
obligations of Debtor to Bank, including without limitation, the payment of all
Indebtedness of Debtor to Bank, and the termination of all commitments of Bank
to extend credit to Debtor, existing at the time Bank receives written notice
from Debtor of the termination of this Agreement.

 

4.       OBLIGATIONS OF BANK. Bank has no obligation to make any loans
hereunder. Any money received by Bank in respect of the Collateral may be
deposited, at Bank's option, into a non-interest bearing account over which
Debtor shall have no control, and the same shall, for all purposes, be deemed
Collateral hereunder. Bank shall not be required to apply such money to the
Indebtedness or other obligations secured hereby or to remit such money to
Debtor or to any other party until the full payment of all Indebtedness of
Debtor to Bank, and the termination of all commitments to Bank to extend credit
to Debtor.

 

5.       REPRESENTATIONS AND WARRANTIES. Debtor represents and warrants to Bank
that: (a) Debtor's legal name is exactly as set forth on the first page of this
Agreement, and all of Debtor's organizational documents or agreements delivered
to Bank are complete and accurate in every respect; (b) Debtor is the owner and
has possession or control of the Collateral and Proceeds; (c) Debtor has the
exclusive right to grant a security interest in the Collateral and Proceeds;
(d) all Collateral and Proceeds are genuine, free from liens, adverse claims,
setoffs, default, prepayment, defenses and conditions precedent of any kind or
character, except the lien created hereby, any other Lien in favor of Bank or
any predecessor of Bank, or as otherwise agreed to by Bank, or as heretofore
disclosed by Debtor to Bank, in writing; (e) all statements contained herein
and, where applicable, in the Collateral are true and complete in all material
respects; (f) no financing statement covering any of the Collateral or Proceeds,
and naming any secured party other than Bank or a predecessor of Bank, is on
file in

-2- 

 

any public office; (g) where Collateral consists of rights to payment, all
persons appearing to be obligated on the Collateral and Proceeds have authority
and capacity to contract and are bound as they appear to be, all property
subject to chattel paper has been properly registered and filed in compliance
with law and to perfect the interest of Debtor in such property, and all such
Collateral and Proceeds comply with all applicable laws concerning form, content
and manner of preparation and execution, including where applicable Federal
Reserve Regulation Z and any State consumer credit laws; and (h) where the
Collateral consists of equipment, fixtures, or specific goods, Debtor is not in
the business of selling goods of the kind included within such Collateral, and
Debtor acknowledges that no sale or other disposition of any such Collateral,
including without limitation, any such Collateral which Debtor may deem to be
surplus, has been consented to or acquiesced in by Bank, except as specifically
set forth in writing by Bank.

 

6.       COVENANTS OF DEBTOR.

 

(a)       Debtor agrees in general: (i) to pay Indebtedness secured hereby when
due; (ii) to indemnify Bank against all losses, claims, demands, liabilities and
expenses of every kind caused by property subject hereto; (iii) to permit Bank
to exercise its powers; (iv) to execute and deliver such documents as Bank deems
reasonably necessary to create, perfect and continue the security interests
contemplated hereby; (v) not to change its name, and as applicable, its chief
executive office, its principal residence or the jurisdiction in which it is
organized and/or registered without giving Bank prior written notice thereof;
(vi) not to change the places where Debtor keeps any Collateral or Debtor's
records concerning the Collateral and Proceeds without giving Bank prior written
notice of the address to which Debtor is moving same (provided that if Debtor
fails to so notify Bank or obtain a landlord waiver or warehouseman’s agreement,
as applicable, within thirty (30) days after moving such Collateral, Bank’s sole
right and remedy with respect to such breach shall be to exclude such Collateral
from any calculation of the Asset Coverage Ratio under the Credit Agreement
dated as of October 7, 2016 between Borrower and Bank, as amended by that
certain Amendment and Ratification of Credit Agreement and Other Loan Documents
dated as of June 23, 2017, that certain Second Amendment and Ratification of
Credit Agreement and Other Loan Documents dated as of October 30, 2017, and that
certain Third Amendment and Ratification of Credit Agreement and Other Loan
Documents dated of even date herewith (as amended, the “Credit Agreement”); and
(vii) to use commercially reasonable efforts to cooperate with Bank in
perfecting all security interests granted herein and in obtaining such
agreements from third parties as Bank deems reasonably necessary, proper or
convenient in connection with the preservation, perfection or enforcement of any
of its rights hereunder.

 

(b)       Debtor agrees with regard to the Collateral and Proceeds, unless Bank
agrees otherwise in writing: (i) that Bank is authorized to file financing
statements in the name of Debtor to perfect Bank's security interest in
Collateral and Proceeds; (ii)  where applicable, to operate the Collateral in
accordance with all applicable statutes, rules and regulations relating to the
use and control thereof, and not to use any Collateral for any unlawful purpose
or in any way that would void any insurance required to be carried in connection
therewith; (iii) not to remove the Collateral from Debtor's premises except in
the ordinary course of Debtor's business; (iv) to pay when due all license fees,
registration fees and other charges in connection with any Collateral that are
materially necessary to the operation of Debtor’s business; (v) not to knowingly
permit and to use commercially reasonable efforts to remove any lien on the
Collateral or Proceeds, including without limitation, liens arising from repairs
to or storage of the Collateral, except in favor of Bank; (vi) not to sell,
hypothecate or dispose of, nor permit the transfer by operation of law of, any
of the Collateral or Proceeds or any interest therein, except sales of inventory
to buyers in the ordinary course of Debtor's business, the disposal of property

-3- 

 

and/or equipment replaced in the ordinary course of business, or the disposition
of fully depreciated and/or obsolete equipment in the ordinary course of
business; (vii) to permit Bank to inspect the Collateral at any time, provided,
that prior to an Event of Default (as defined in the Credit Agreement), such
inspection shall be during regular business hours of the Debtor and with
reasonable prior notice to Debtor; (viii) to keep, in accordance with generally
accepted accounting principles, complete and accurate records regarding all
Collateral and Proceeds, and to permit Bank to inspect the same and make copies
thereof at any reasonable time; (ix) if requested by Bank, to receive and use
reasonable diligence to collect Collateral consisting of accounts and other
rights to payment and Proceeds, in trust and as the property of Bank, and to
immediately endorse as appropriate and deliver such Collateral and Proceeds to
Bank daily in the exact form in which they are received together with a
collection report in form satisfactory to Bank; (x) not to commingle Collateral
or Proceeds, or collections thereunder, with other property; (xi) to give only
normal allowances and credits and to advise Bank thereof immediately in writing
if they affect any rights to payment or Proceeds in any material respect;
(xii) from time to time, when requested by Bank, to prepare and deliver a
schedule of all Collateral and Proceeds subject to this Agreement and to assign
in writing and deliver to Bank all accounts, contracts, leases and other chattel
paper, instruments, documents and other evidences thereof; (xiii) in the event
Bank elects to receive payments of rights to payment or Proceeds hereunder, to
pay all expenses incurred by Bank in connection therewith, including expenses of
accounting, correspondence, collection efforts, reporting to account or contract
debtors, filing, recording, record keeping and expenses incidental thereto; and
(xiv) to provide any service and do any other acts which may be necessary to
maintain, preserve and protect all Collateral and, as appropriate and
applicable, to keep all Collateral in good and saleable condition, to deal with
the Collateral in accordance with the standards and practices adhered to
generally by users and manufacturers of like property, and to keep all
Collateral and Proceeds free and clear of all defenses, rights of offset and
counterclaims.

 

7.       POWERS OF BANK. Debtor appoints Bank its true attorney in fact to
perform any of the following powers, which are coupled with an interest, are
irrevocable until termination of this Agreement and may be exercised from time
to time by Bank's officers and employees, or any of them: (a) to perform any
obligation of Debtor hereunder in Debtor's name or otherwise; (b) upon the
occurrence and during the continuance of an Event of Default to give notice to
account debtors or others of Bank's rights in the Collateral and Proceeds, to
enforce or forebear from enforcing the same and make extension and modification
agreements with respect thereto; (c) to release persons liable on Collateral or
Proceeds and to give receipts and acquittances and compromise disputes in
connection therewith; (d) to release or substitute security; (e) to resort to
security in any order; (f) to prepare, execute, file, record or deliver notes,
assignments, schedules, designation statements, financing statements,
continuation statements, termination statements, statements of assignment,
applications for registration or like papers to perfect, preserve or release
Bank's interest in the Collateral and Proceeds; (g) upon the occurrence and
during the continuance of an Event of Default to receive, open and read mail
addressed to Debtor; (h) upon the occurrence and during the continuance of an
Event of Default to take cash, instruments for the payment of money and other
property to which Bank is entitled; (i) to verify facts concerning the
Collateral and Proceeds by inquiry of obligors thereon, or otherwise, in its own
name or a fictitious name; (j) upon the occurrence and during the continuance of
an Event of Default to endorse, collect, deliver and receive payment under
instruments for the payment of money constituting or relating to Proceeds;
(k) upon the occurrence and during the continuance of an Event of Default to
prepare, adjust, execute, deliver and receive payment under insurance claims,
and to collect and receive payment of and endorse any instrument in payment of
loss or returned premiums or any other insurance refund or return, and to apply
such amounts received by Bank, at Bank's sole option, toward repayment of the
Indebtedness or, where appropriate,

-4- 

 

replacement of the Collateral; (l) to exercise all rights, powers and remedies
which Debtor would have, but for this Agreement, with respect to all Collateral
and Proceeds subject hereto; (m) upon prior notice to Debtor as provided herein
prior to an Event of Default, and at any time during the continuation of an
Event of Default, to enter onto Debtor's premises in inspecting the Collateral;
(n) to make withdrawals from and to close deposit accounts or other accounts
with any financial institution, wherever located, into which Proceeds may have
been deposited, and to apply funds so withdrawn to payment of the Indebtedness;
(o) to preserve or release the interest evidenced by chattel paper to which Bank
is entitled hereunder and to endorse and deliver any evidence of title
incidental thereto; and (p) to do all acts and things and execute all documents
in the name of Debtor or otherwise, deemed by Bank as necessary, proper and
convenient in connection with the preservation, perfection or enforcement of its
rights hereunder.

 

8.       PAYMENT OF PREMIUMS, TAXES, CHARGES, LIENS AND ASSESSMENTS. Debtor
agrees to pay, prior to delinquency, all insurance premiums, taxes, charges,
liens and assessments against the Collateral and Proceeds, and upon the failure
of Debtor to do so, Bank at its option may pay any of them and shall be the sole
judge of the legality or validity thereof and the amount necessary to discharge
the same. Any such payments made by Bank shall be obligations of Debtor to Bank,
due and payable immediately upon demand, and at Bank’s option and subject to any
restrictions under applicable law pertaining to usury, together with interest at
a rate determined in accordance with the provisions of this Agreement, and shall
be secured by the Collateral and Proceeds, subject to all terms and conditions
of this Agreement.

 

9.       EVENTS OF DEFAULT. The occurrence of any of the following shall
constitute an "Event of Default" under this Agreement: (a) an Event of Default
under the Credit Agreement; (b) any representation or warranty made by Debtor
herein shall prove to be incorrect, false or misleading in any material respect
when made; (c) Debtor shall fail to observe or perform any obligation or
agreement contained herein and with respect to any such default that by its
nature can be cured, such default shall continue for a period of thirty (30)
days from its occurrence, provided, however, if the default cannot by its nature
be cured within the thirty (30) day period or cannot after diligent attempts by
Debtor be cured within such thirty (30) day period, and such default is likely
to be cured within a reasonable time, then Debtor shall have an additional
period determined by Bank (which shall not in any case exceed an additional
thirty (30) days) to attempt to cure such default, and within such reasonable
time period the failure to cure the default shall not be deemed an Event of
Default; (d) any impairment of the rights of Bank in any Collateral or Proceeds,
or any attachment or like levy on any property of Debtor that causes a material
adverse effect on the Debtor; and (e) Bank, in good faith, believes any or all
of the Collateral and/or Proceeds to be in danger of misuse, dissipation,
commingling, loss, theft, damage or destruction, or otherwise in jeopardy or
unsatisfactory in character or value and such condition will have a material
adverse effect on the rights of Bank hereunder.

 

10.       REMEDIES. Upon the occurrence of any Event of Default, Bank shall have
the right to declare immediately due and payable all or any Indebtedness secured
hereby and to terminate any commitments to make loans or otherwise extend credit
to Debtor. Bank shall have all other rights, powers, privileges and remedies
granted to a secured party upon default under the Uniform Commercial Code or the
Business and Commerce Code of the jurisdiction identified in Section 18 below,
or otherwise provided by law, including without limitation, the right (a) to
contact all persons obligated to Debtor on any Collateral or Proceeds and to
instruct such persons to deliver all Collateral and/or Proceeds directly to
Bank, and (b) to sell, lease, license or otherwise dispose of any or all
Collateral. In addition to any other remedies set forth in this Agreement,
Debtor authorizes Bank to engage in “electronic self-help” as defined in and in

-5- 

 

accordance with applicable law. All rights, powers, privileges and remedies of
Bank shall be cumulative. No delay, failure or discontinuance of Bank in
exercising any right, power, privilege or remedy hereunder shall affect or
operate as a waiver of such right, power, privilege or remedy; nor shall any
single or partial exercise of any such right, power, privilege or remedy
preclude, waive or otherwise affect any other or further exercise thereof or the
exercise of any other right, power, privilege or remedy. Any waiver, permit,
consent or approval of any kind by Bank of any default hereunder, or any such
waiver of any provisions or conditions hereof, must be in writing and shall be
effective only to the extent set forth in writing. It is agreed that public or
private sales or other dispositions, for cash or on credit, to a wholesaler or
retailer or investor, or user of property of the types subject to this
Agreement, or public auctions, are all commercially reasonable since differences
in the prices generally realized in the different kinds of dispositions are
ordinarily offset by the differences in the costs and credit risks of such
dispositions. While an Event of Default exists: (a) Debtor will deliver to Bank
from time to time, as requested by Bank, current lists of all Collateral and
Proceeds; (b) Debtor will not dispose of any Collateral or Proceeds except on
terms approved by Bank; (c) at Bank's request, Debtor will assemble and deliver
all Collateral and Proceeds, and books and records pertaining thereto, to Bank
at a reasonably convenient place designated by Bank; and (d) Bank may, without
notice to Debtor, enter onto Debtor's premises and take possession of the
Collateral. With respect to any sale or other disposition by Bank of any
Collateral subject to this Agreement, Debtor hereby expressly grants to Bank the
right to sell such Collateral using any or all of Debtor's trademarks, trade
names, trade name rights and/or proprietary labels or marks. Debtor further
agrees that Bank shall have no obligation to process or prepare any Collateral
for sale or other disposition. In addition, Bank shall have the right to file
against each individual government contract of Borrower, Guarantor and/or its
subsidiaries, as applicable, in accordance with the terms of the Assignment of
Claims Act of 1940, following and during the continuance of an Event of Default.

 

11.       DISPOSITION OF COLLATERAL AND PROCEEDS; TRANSFER OF INDEBTEDNESS. In
disposing of Collateral hereunder, Bank may disclaim all warranties of title,
possession, quiet enjoyment and the like. Any proceeds of any disposition of any
Collateral or Proceeds, or any part thereof, may be applied by Bank to the
payment of expenses incurred by Bank in connection with the foregoing, including
reasonable attorneys' fees, and the balance of such proceeds may be applied by
Bank toward the payment of the Indebtedness in such order of application as Bank
may from time to time elect. Upon the transfer of all or any part of the
Indebtedness, Bank may transfer all or any part of the Collateral or Proceeds
and shall be fully discharged thereafter from all liability and responsibility
with respect to any of the foregoing so transferred, and the transferee shall be
vested with all rights and powers of Bank hereunder with respect to any of the
foregoing so transferred; but with respect to any Collateral or Proceeds not so
transferred, Bank shall retain all rights, powers, privileges and remedies
herein given.

 

12.       STATUTE OF LIMITATIONS. Until all Indebtedness shall have been paid in
full and all commitments by Bank to extend credit to Debtor have been
terminated, the power of sale or other disposition and all other rights, powers,
privileges and remedies granted to Bank hereunder shall, to the extent permitted
by law, continue to exist and may be exercised by Bank at any time and from time
to time irrespective of the fact that the Indebtedness or any part thereof may
have become barred by any statute of limitations, or that the personal liability
of Debtor may have ceased, unless such liability shall have ceased due to the
payment in full of all Indebtedness secured hereunder.

 

13.       MISCELLANEOUS. When there is more than one Debtor named herein: (a)
the word "Debtor" shall mean all or any one or more of them as the context
requires; (b) the

-6- 

 

obligations of each Debtor hereunder are joint and several; and (c) until all
Indebtedness shall have been paid in full, no Debtor shall have any right of
subrogation or contribution, and each Debtor hereby waives any benefit of or
right to participate in any of the Collateral or Proceeds or any other security
now or hereafter held by Bank. Debtor hereby waives any right to require Bank to
(i) proceed against Debtor or any other person, (ii) marshal assets or proceed
against or exhaust any security from Debtor or any other person, (iii) perform
any obligation of Debtor with respect to any Collateral or Proceeds, and (iv)
make any presentment or demand, or give any notices of any kind, including
without limitation, any notice of nonpayment or nonperformance, protest, notice
of protest, notice of dishonor, notice of intention to accelerate or notice of
acceleration hereunder or in connection with any Collateral or Proceeds. Debtor
further waives any right to direct the application of payments or security for
any Indebtedness of Debtor or indebtedness of customers of Debtor.

 

14.       NOTICES. All notices, requests and demands required under this
Agreement must be in writing, addressed to Bank at the address specified in any
other loan documents entered into between Debtor and Bank and to Debtor at the
address of its chief executive office (or principal residence, if applicable)
specified below or to such other address as any party may designate by written
notice to each other party, and shall be deemed to have been given or made as
follows: (a) if personally delivered, upon delivery; (b) if sent by mail, upon
the earlier of the date of receipt or three (3) days after deposit in the U.S.
mail, first class and postage prepaid; and (c) if sent by telecopy, upon
receipt.

 

15.       COSTS, EXPENSES AND ATTORNEYS' FEES. Debtor shall pay to Bank
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including, to the extent permitted by applicable law,
reasonable attorneys' fees (to include outside counsel fees), expended or
incurred by Bank in connection with (a) the perfection and preservation of the
Collateral or Bank's interest therein, and (b) the realization, enforcement and
exercise of any right, power, privilege or remedy conferred by this Agreement,
whether or not suit is brought or foreclosure is commenced, and where suit is
brought, whether incurred at the trial or appellate level, in an arbitration
proceeding or otherwise, and including any of the foregoing incurred in
connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person) relating to Debtor or in any way affecting any of the Collateral or
Bank's ability to exercise any of its rights or remedies with respect thereto.
Notwithstanding anything in this Agreement to the contrary, reasonable
attorneys’ fees shall not exceed the amount permitted by law. Whenever in this
Agreement Debtor is obligated to pay for the attorneys' fees of Bank, or the
phrase "reasonable attorneys' fees" or a similar phrase is used, it shall be
Debtor's obligation to pay the attorneys' fees actually incurred or allocated,
at standard hourly rates, without regard to any statutory interpretation, which
shall not apply, Debtor hereby waiving the application of any such statute.
Subject to any restrictions under applicable law pertaining to usury, all of the
foregoing shall be paid by Debtor with interest from the date of demand until
paid in full at a rate per annum equal to the greater of any default rate
applicable to the Borrower’s outstanding obligations under the Credit Agreement,
or Bank’s Prime Rate in effect from time to time.

 

16.       SUCCESSORS; ASSIGNS; AMENDMENT. This Agreement shall be binding upon
and inure to the benefit of the administrators, legal representatives,
successors and assigns of the parties, and may be amended or modified only in
writing signed by Bank and Debtor.

 

-7- 

 



17.       SEVERABILITY OF PROVISIONS. If any provision of this Agreement shall
be held to be prohibited by or invalid under applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or any remaining provisions
of this Agreement.

 

18.       GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, but giving effect to federal
laws applicable to national banks.

 

19.       INSURANCE PROVISIONS. Debtor agrees with regard to the Collateral and
Proceeds, unless Bank agrees otherwise in writing, to insure the Collateral with
Bank named as loss payee, in form, substance and amounts, under agreements,
against risks and liabilities, and with insurance companies satisfactory to
Bank.

 

Debtor warrants that is an organization registered under the laws of Delaware.

 

Debtor warrants that its chief executive office (or principal residence, if
applicable) is located at the following address: 290 Northeast 68th Street,
Miami, Florida 33138.

 

Debtor warrants that the Collateral (except goods in transit) is located or
domiciled at the following additional addresses: 290 Northeast 68th Street,
Miami, Florida 33138.

 

 

 

 

 

-8- 

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed by Debtor, intending
to be legally bound hereby, as of February 8, 2018.

 

AADVANTAGE LAUNDRY SYSTEMS, Inc., a Delaware corporation

 

 

By: /s/Henry M. Nahmad                  

Henry M. Nahmad, President

 

 



-9- 

 

